Citation Nr: 0724701	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral hands, claimed as due to frostbite.

3.  Entitlement to service connection for degenerative joint 
disease with peripheral neuropathy of the bilateral lower 
extremities, claimed as due to frostbite.

4.  Entitlement to service connection for tinea pedis and 
onychomycosis of the bilateral feet, claimed as due to 
frostbite. 


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2002 and 
January 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran 
perfected appeals of both rating decisions separately but 
concurrently.  On his VA Form 9, Substantive Appeal, 
submitted in conjunction with his frostbite claims, the 
veteran requested a hearing before the Board.  Although one 
has not been afforded him, the Board finds that a grant of 
those claims is in order; therefore, there is no prejudice to 
the veteran in not having a hearing on these issues.  It is 
noted that he did testify before the undersigned in a 
videoconference hearing in April 2003 regarding the increased 
rating issue on appeal. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by a depressed and 
anxious mood, near-daily panic attacks, difficulty in 
understanding complex commands, impairment of short-term 
memory, unprovoked irritability, maintenance of personal 
hygiene only when prompted, and much difficulty adapting to 
stressful situations.

2.  There is no evidence demonstrating that the veteran is 
persistently suicidal or homicidal, that he manifests gross 
impairment in thought or communication processes, that he is 
disoriented to time or place, or that he has other symptoms 
on a par with the level of severity exemplified in these 
manifestations.  

3.  Degenerative joint disease of the bilateral hands, 
degenerative joint disease with peripheral neuropathy of the 
bilateral lower extremities, and tinea pedis and 
onychomycosis of the bilateral feet have been medically 
related to the veteran's Korean War service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no 
higher, for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.129 Diagnostic Code 9411 (2006).

2.  Degenerative joint disease of the bilateral hands, status 
post cold injury, was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Degenerative joint disease with peripheral neuropathy of 
the bilateral lower extremities, status post cold injury, was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Tinea pedis and onychomycosis of the bilateral feet, 
status post cold injury, were incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Referable to the increased rating claim, in correspondence 
dated in March 2004, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In March 2006, he also was provided notice with 
respect to the effective date element of the claim.  Although 
these notices were delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in November 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of this claim and 
the late notice did not affect the essential fairness of the 
decision. 

Referable to the service connection claims, compliant notice 
was issued the veteran in March 2005, prior to their 
adjudication, indicating the information and evidence 
necessary to substantiate the claim for service connection; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  He was again instructed to submit any 
evidence he had in his possession pertaining to his claims.  
In March 2006, he was provided notice with respect to the 
initial disability rating and effective date elements of the 
claims, and they were readjudicated in November 2006.  
Therefore, VA's duty to notify has been satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Disability Evaluations

The veteran seeks a higher initial rating for his service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated at 30 percent.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.    

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The evidence of record includes two VA examination reports 
that span the appellate period, outpatient clinical records 
from January 2000 to October 2006, hearing testimony from 
both the veteran and his wife, and numerous personal 
statements, to include his wife's diary attesting to the 
veteran's daily symptoms.  On the whole, this evidence shows 
that the veteran's disability warrants a higher, 70 percent 
rating under the Schedule.  

A February 2001 psychological examination was attempted, but 
the veteran was not able to concentrate enough to complete 
the testing.  The psychologist noted that the veteran had 
difficulty in understanding the instructions, despite being 
of adequate intelligence to do so.  Some memory impairment 
was also noted.  The subsequent January 2002 VA exam noted 
that the veteran would forget what question he was answering 
midway through and become confused.  His thought process was 
characterized as slow.  His wife confirmed that he often 
forgets the names of their neighbors and of tasks that he 
sets out to do.  While the veteran has been observed to be 
well-groomed at exam and group therapy appointments, she 
maintains that this is because she prompts him to shower.  

The 2002 exam report, as well as that of the July 2006 exam, 
noted the veteran to have a depressed and anxious mood.  In 
his April 2003 videoconference hearing before the 
undersigned, the veteran testified to having panic attacks at 
least three to four times a week, and sometimes more often, 
while out in public and just before falling asleep.  The 
veteran's wife confirmed this in both her testimony before 
the Board and in her diary that she submitted, stating that 
the veteran was anxious whenever she was out of her sight.  
She also testified as to his unprovoked irritability, 
especially when the two of them are running errands or 
shopping.  The slightest change in routine sets the veteran 
off in a rage.  This problem with irritability was repeated 
on both VA exams.

The veteran has been shown to have much difficulty adapting 
to stressful situations.  He testified that he is unable to 
adequately cope when his grandchildren visit, as he does not 
have the patience to control his anger around them.  Due at 
least in part to these tensions, he has become estranged from 
four of his children.  He also avoids meetings of veterans 
associations, apart from his group therapy through the VA 
Mental Health Clinic, as he gets overly anxious in crowds of 
people.  

These symptoms more nearly approximate those contemplated in 
the 70 percent rating category.  They do not, however, 
represent symptoms warranting the highest, 100 percent, 
rating.  Specifically, there is no evidence demonstrating 
that the veteran is persistently suicidal or homicidal.  He 
does not manifest gross impairment in thought or 
communication processes, as he is consistently noted to be of 
logical thought and speech.  While somewhat forgetful, he has 
continued to be oriented to time and place.  He does not have 
other symptoms on a par with the level of severity 
exemplified in these manifestations.  Thus, the 70 percent 
rating, and no higher, is warranted.

Service Connection

The veteran seeks service connection for disabilities of his 
upper and lower extremities, all of which he contends are the 
result of his service in Korea, and particularly his exposure 
to the harsh winter conditions in the field.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, an April 2005 VA examination confirmed that the 
veteran carries current diagnoses of degenerative joint 
disease of the bilateral hands, degenerative joint disease 
with peripheral neuropathy of the bilateral lower 
extremities, and tinea pedis and onychomycosis of the 
bilateral feet. 

Service personnel records confirm that the veteran was an 
infantryman in Korea during the war.  His DD Form 214, Report 
of Separation, documents his receipt of the Combat Infantry 
Badge, indicating that he engaged in combat with the enemy 
during his service.  Accordingly, his lay testimony of 
injuries sustained in service will be sufficient to establish 
an in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  It is well established that 
combat in Korea involved withstanding harsh winter weather 
conditions.  Thus, the veteran's statements that he suffered 
from numbness, tingling, and burning sensations in his feet 
and hands during the war due to the extreme cold temperatures 
are consistent with the circumstances of his service and 
substantiate an in-service incurrence.  

During the course of an April 2005 VA examination, the 
physician reviewed the veteran's claims file, to include 
records pertinent to his service.  The veteran had relayed 
his history of numbness, tingling, and burning sensations in 
his feet and hands due to cold.  The examination resulted in 
diagnoses of degenerative joint disease of the bilateral 
hands, degenerative joint disease with peripheral neuropathy 
of the bilateral lower extremities, and tinea pedis and 
onychomycosis of the bilateral feet.  The physician related 
each of these disabilities to the veteran's reported cold 
injury.  This is the sole medical opinion of record regarding 
the etiology of the veteran's current disabilities, and was 
based on confirmed facts.  Absent evidence to the contrary, 
the Board is not in a position to further question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, as the requirements have been met, service 
connection is warranted for each of the disabilities. 

ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to service connection for degenerative joint 
disease of the bilateral hands, status post cold injury, is 
granted.

Entitlement to service connection for degenerative joint 
disease with peripheral neuropathy of the bilateral lower 
extremities, status post cold injury, is granted.

Entitlement to service connection for tinea pedis and 
onychomycosis of the bilateral feet, status post cold injury, 
is granted.  

___________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


